Citation Nr: 0527750	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  02-13 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to October 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The RO denied service connection for gout.


FINDINGS OF FACT

Gout was not present until many years after separation from 
service and is not related to any incident during service.


CONCLUSION OF LAW

Gout was not incurred in or aggravated by service, may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for gout.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that the 
discussions in the rating decision, the statement of the case 
(SOC) and the statements of the case (SSOCs) informed the 
appellant of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letters from August 2001 and June 2004 explained the 
evidence necessary to establish entitlement.  In addition, 
the letters described what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in September 2001.  
The basic elements for establishing service connection have 
remained unchanged despite the changes in the VCAA.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the June 
2004 letter specifically described the evidence needed to 
substantiate the claim and informed the appellant that "[i]f 
you have any evidence in your possession that pertains to 
your claim, please send it to the [RO]".  Therefore, the 
Board finds that the letters as a whole complied with the 
fourth element.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains the appellant's service 
medical records and private medical records.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

A physical for purposes of separation from service dated in 
September 2005 noted no abnormalities in the veteran's 
health.  In the accompanying report of medical history the 
veteran did not report any medical problems or complaints and 
stated his health was good.

A VA outpatient medical report of February 1990 notes that 
the veteran was treated for swollen fingers and a swollen 
left ankle.  The report notes that the veteran provided a 
history of gout and was on medication for the same.  Knees 
and hands were reported to be normal.  There was mild 
swelling of the left ankle with no pitting or erythema.  Uric 
acid level was 8.7.  A diagnosis of gout by history was 
entered.

A Social Security Agency physical report dated in December 
1997 notes that the veteran complained of intermittent pain 
on his hands and knees off and on since 1979.  In 1979 he 
also started experiencing severe swelling of the right knee. 
A diagnosis of gouty arthritis was made at the time.  It was 
further noted that the veteran reported a hospitalization 
prior to 1979 for a severely swollen right knee which turned 
out to be gouty arthritis.  A diagnosis of severe arthritis, 
gouty by history, was entered.  The physician noted that he 
could not rule out a mixed picture.

A letter of April 2000 from Dr. W.S.H. states that the 
veteran had a history of gouty arthritis since 1979.  The 
letter further states that the veteran suffered from severe 
degenerative osteoarthritis of multiple joints secondary to 
recurrent gouty attacks.

Social Security Agency records dated between December 1997 
and April 2000 note diagnoses of gout.

Analysis

The veteran has appealed the denial of service connection for 
gout.  Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  If arthritis, service connection may be granted if 
manifest within one year of separation from service.  The 
Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant 
of service connection for gout/gouty arthritis.  

The Board first notes that there is no evidence of a 
diagnosis of gout during service.  The competent evidence of 
record shows that the first diagnosis of gout was in 1979.  
This was four years after separation form service.  
Therefore, there is no evidence of a diagnosis of gout within 
one year of separation from service.  

The Board notes that the veteran has stated that he was 
hospitalized prior to 1979 for what was diagnosed as gout.  
However, there are no medical records of said hospitalization 
and the veteran has not submitted any evidence which shows a 
diagnosis of gout prior to 1979.  More importantly, there is 
no competent evidence of gout within one year of separation 
from service and no competent evidence linking the remote 
onset to service.

At this time, there is no competent evidence of gout during 
service or within 1 year of separation or otherwise linking 
the disability to service.  Based on the foregoing evidence, 
the Board finds that gout was not present until many years 
after separation from service, and is not related to any 
incident during service.  Accordingly, the Board concludes 
that gout was not incurred in or aggravated by service, may 
not be presumed to have been incurred in service.


ORDER

Entitlement to service connection for gout is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


